--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made and entered into effective as of May 27, 2020
(the “Effective Date”), by and among Reliant Bancorp, Inc., a Tennessee
corporation (“Company”); Reliant Bank, a Tennessee-chartered banking corporation
(“Bank”); and Jerry Cooksey, a resident of the State of Tennessee (“Executive”).
Company, Bank, and Executive are sometimes referred to herein collectively as
the “Parties,” and each is sometimes referred to herein individually as a
“Party.”
 
R E C I T A L S
 
A.          Company and Bank desire to employ Executive as Executive Vice
President, Chief Financial Officer of Company and Bank, respectively, and
Executive desires to be so employed by Company and Bank.
 
B.          The Parties desire to enter into this Agreement to set forth in
writing the terms and conditions of Executive’s employment as Executive Vice
President, Chief Financial Officer of Company and Bank.
 
AGREEMENT
 
In consideration of the premises set forth above and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the Parties hereby
agree as follows:
 
1.          Definitions.  Whenever used in this Agreement, the following terms
and their variant forms shall have the meanings set forth below:
 
(a)          “Affiliate” shall mean, with respect to any entity, any other
entity that controls, is controlled by, or is under common control with such
entity. For this purpose, “control” means ownership of more than 50% of the
ordinary voting power of the outstanding equity securities of an entity.
 
(b)          “Agreement” shall mean this Employment Agreement together with any
amendments hereto made in the manner described in this Agreement.
 
(c)          “Boards of Directors” shall mean, collectively, the board of
directors of Company and the board of directors of Bank and, where appropriate,
any committee or other designee thereof.
 
(d)          “Business of Employer” shall mean any business conducted from time
to time by Company or Bank or any of their respective Affiliates, including the
business of commercial, retail, mortgage, and consumer banking.
 
(e)          “Cause” shall mean, in the context of the termination of this
Agreement by Employer:
 
(i)          a material breach of the terms of this Agreement by Executive not
cured by Executive within 10 business days after Executive’s receipt of
Employer’s written notice thereof, including without limitation failure by
Executive to perform Executive’s duties and responsibilities in the manner and
to the extent required under this Agreement;
 
(ii)         any act by Executive of fraud against, misappropriation from, or
dishonesty to Company or Bank or any Affiliate of Company or Bank;
 

--------------------------------------------------------------------------------

(iii)        the conviction of Executive of, or Executive’s plea of guilty or
nolo contendere to, a felony or any crime involving fraud or moral turpitude;
 
(iv)        conduct by Executive that amounts to willful misconduct, gross
neglect, or a material failure to perform Executive’s duties and
responsibilities hereunder, including prolonged absences without the written
consent of the Chief Executive Officer of Company; provided that the nature of
such conduct shall be set forth with reasonable particularity in a written
notice to Executive who shall have 10 business days following delivery of such
notice to cure such alleged conduct, provided that such conduct is, in the
reasonable discretion of the Chief Executive Officer of Company, susceptible to
a cure;
 
(v)         the exhibition by Executive of a standard of behavior within the
scope of or related to Executive’s employment that is in violation of any
written policy, board committee charter, or code of ethics or business conduct
(or similar code) of Company or Bank or any Affiliate of Company or Bank to
which Executive is subject; provided that the nature of such behavior shall be
set forth with reasonable particularity in a written notice to Executive who
shall have 10 business days following delivery of such notice to cure such
alleged behavior, provided that such behavior is, in the reasonable discretion
of the Chief Executive Officer of Company, susceptible to a cure;
 
(vi)        conduct or behavior by Executive, including without limitation
conduct or behavior that is unethical and/or involves moral turpitude, that, in
the reasonable opinion of the Chief Executive Officer of Company, has harmed or
could reasonably be expected to harm, in each case in any material respect, the
business or reputation of Company or Bank or any of their respective Affiliates;
 
(vii)       receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over Company or Bank or any Affiliate of Company
or Bank has instituted any form of regulatory action against Executive; or
 
(viii)      Executive’s removal from office and/or permanent prohibition from
participating in the conduct of Company’s or Bank’s affairs as a result of an
order issued under Section 8(e) or Section 8(g) of the Federal Deposit Insurance
Act (12 U.S.C. § 1818(e) and (g)).
 
(f)          “Change in Control” shall mean:
 
(i)          a change in the ownership of Company or Bank within the meaning of
Treasury Regulations § 1.409A-3(i)(5)(v);
 
(ii)         a change in the effective control of Company or Bank within the
meaning of Treasury Regulations § 1.409A-3(i)(5)(vi); or
 
(iii)        a change in the ownership of a substantial portion of Company’s or
Bank’s assets within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vii),
substituting 80% for 40% under Treasury Regulations § 1.409A-3(i)(5)(vii)(A).
 
(g)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.
 
(h)          “Competing Business” shall mean any person (other than an Affiliate
of Company or Bank) that is conducting any business that is the same or
substantially the same as the Business of Employer.
 
2

--------------------------------------------------------------------------------

(i)          “Confidential Information” shall mean all information not generally
available to and known by the public, whether spoken, printed, electronic, or in
any other form or medium, relating to the business, practices, policies, plans,
prospects, operations, results of operations, financial condition or results,
strategies, know-how, patents, trade secrets, inventions, intellectual property,
records, suppliers, vendors, customers, clients, products, services, employees,
independent contractors, personnel, systems, or internal controls of Company or
Bank or any Affiliate of Company or Bank, or of any other person that has
entrusted information to Company or Bank or any Affiliate of Company or Bank in
confidence, as well as any other information that is marked or otherwise
identified as confidential or proprietary or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and under the
circumstances in which the information is known or used. The term “Confidential
Information” shall include information developed by Executive in the course of
Executive’s employment by Employer as if Employer furnished such information to
Executive in the first instance. The term “Confidential Information” shall not
include information that, through no fault of Executive or person(s) acting in
concert with Executive or on Executive’s behalf, is generally available to and
known by the public at the time of disclosure to Executive or thereafter becomes
generally available to and known by the public.
 
(j)          “Disability” shall mean the inability of Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
 
(k)          “Employer” shall mean, collectively, Company and Bank.
 
(l)          “Good Reason” shall mean, in the context of the termination of this
Agreement by Executive:
 
(i)          a material diminution in Executive’s Annual Base Salary which is
not consented to by Executive in writing;
 
(ii)         a material diminution in Executive’s authority, duties, or
responsibilities, as compared to Executive’s authority, duties, and
responsibilities as of the Effective Date, which is not consented to by
Executive in writing;
 
(iii)        a change in the location of Executive’s primary office such that
Executive is required to report regularly to an office located outside of a
75-mile radius from the location of Executive’s primary office as of the
Effective Date, which change is not consented to by Executive in writing; or
 
(iv)        a material breach of the terms of this Agreement by Employer.
 
(m)         “IRS” shall mean the United States Internal Revenue Service.
 
(n)          “Post-Termination Period” shall mean a period of 12 months (subject
to extension as set forth in Section 8(f)) following the effective date of the
termination of Executive’s employment.
 
(o)          “Separation from Service” shall have the meaning set forth in, and
whether Executive has experienced a Separation from Service shall be determined
by Employer in accordance with, Treasury Regulations § 1.409A-1(h).
 
3

--------------------------------------------------------------------------------

2.           Executive Duties.
 
(a)          Position(s); Reporting.  Executive will be employed as Executive
Vice President, Chief Financial Officer of Company and Bank and shall perform
and discharge faithfully the duties and responsibilities which may be assigned
to Executive from time to time in connection with the conduct of the business of
Employer. The duties and responsibilities of Executive shall be commensurate
with those of individuals holding similar positions at other banks and bank or
financial holding companies similarly organized and of comparable size and
complexity. Executive shall report directly to the Chief Executive Officer of
Company and Bank.
 
(b)          Full-Time Status.  In addition to the duties and responsibilities
specifically assigned to Executive under Section 2(a), Executive shall:
 
(i)          subject to Section 2(c), during regular business hours, devote
substantially all of Executive’s time, energy, attention, and skill to the
performance of the duties and responsibilities of Executive’s employment
(reasonable vacations, approved leaves of absence, and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties and
responsibilities;
 
(ii)         diligently follow and implement all reasonable and lawful policies
and decisions communicated to Executive by the President or Chief Executive
Officer of Company or Bank or the Boards of Directors; and
 
(iii)        timely prepare and forward to the President or Chief Executive
Officer of Company and Bank and the Boards of Directors, as applicable, all
reports and accountings as may be reasonably requested of Executive.
 
(c)          Permitted Activities.  Executive shall devote substantially all of
Executive’s business time, attention, and energies to the Business of Employer
and shall not during the Term be engaged (whether or not during normal business
hours) in any other significant business or professional activity, whether or
not such activity is pursued for gain, profit, or other pecuniary advantage,
provided that, as long as the following activities do not interfere with
Executive’s obligations to Employer, this Section 2(c) shall not be construed as
preventing Executive from:
 
(i)          investing Executive’s personal assets in any manner which will not
require any services on the part of Executive in the operations or affairs of
the subject entity and in which Executive’s participation is solely that of a
passive investor, provided that such investment activity following the Effective
Date shall not result in Executive owning beneficially at any time 2% or more of
the equity securities of any Competing Business; or
 
(ii)         participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books, or teaching, so long
as any such activities do not interfere with the ability of Executive to
effectively discharge Executive’s duties and responsibilities hereunder,
provided that the Chief Executive Officer of Company, the board of directors of
Company, or the board of directors of Bank may direct Executive in writing to
resign from any such organization and/or cease any such activities in the event
any of them reasonably determines that continued membership in such organization
and/or activities of the type identified would not be in the best interests of
Company or Bank or any of their Affiliates.
 
4

--------------------------------------------------------------------------------

3.          Term.  The initial term of this Agreement (the “Initial Term”) shall
commence on and as of the Effective Date and, unless this Agreement is sooner
terminated in accordance with its terms, shall end on the date which is the
one-year anniversary of the Effective Date. At the end of the Initial Term (and
the end of any one-year renewal term(s) herein provided for), this Agreement
will automatically renew for an additional, successive term of one year, unless
Employer, on the one hand, or Executive, on the other, gives the other Party
written notice of such Party’s election to terminate this Agreement as of the
end of the Initial Term (or then-current renewal term) at least 90 days prior to
the end of the Initial Term (or then-current renewal term). The Initial Term and
any and all such renewal terms are referred to together herein as the “Term.”
 
4.          Compensation.  During the Term, Employer shall compensate Executive
as follows:
 
(a)          Annual Base Salary.  Executive shall be compensated at a base
annual rate of $300,000 per year (the “Annual Base Salary”). Executive’s Annual
Base Salary will be reviewed at least annually for adjustment based on an
evaluation of Executive’s performance. Executive’s Annual Base Salary shall be
payable in accordance with Employer’s normal payroll practices.
 
(b)          Annual Cash Incentive Compensation.
 
(i)          Executive shall be eligible to receive such annual cash incentive
compensation, if any, as may be determined by, and based on performance measures
established by, the board of directors of Company, or an appropriate committee
thereof (or its designee), consistent with the strategic plan of Company,
pursuant to any incentive compensation plan or program that may be adopted from
time to time by the board of directors or shareholders of Company (“Incentive
Compensation”).
 
(ii)          Any Incentive Compensation earned shall be payable in cash not
later than March 15th of the calendar year following the calendar year in which
the Incentive Compensation is earned in accordance with Employer’s normal
practices for the payment of short-term incentives. The payment of any Incentive
Compensation shall be subject to and conditioned on Executive being employed by
Employer on December 31st of the calendar year in which the Incentive
Compensation is earned, Executive’s employment with Employer having not been
terminated by Employer for Cause prior to the payment of such Incentive
Compensation, and the receipt of any approvals or non-objections required from
or by any regulatory agency or authority having jurisdiction over Company or
Bank, and it is acknowledged by the Parties that it is possible that Executive
may not be eligible to receive any such Incentive Compensation if Company or
Bank is subject to restrictions imposed on Company or Bank by the Board of
Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation, the Tennessee Department of Financial Institutions, or any other
regulatory agency or authority, or if Company or Bank is otherwise restricted
from making payment of such Incentive Compensation under applicable law, rule,
or regulation.
 
(c)          Automobile Allowance.  Executive shall receive an automobile
allowance of $1,000 per month, which amount shall be subject to applicable
withholdings. Executive acknowledges that Employer makes no representation with
respect to the taxability or non-taxability of the benefits provided under this
Section 4(c).
 
(d)          Cell Phone Allowance.  Executive shall receive a cell phone
allowance of $100 per month, which amount shall be subject to applicable
withholdings. Executive acknowledges that Employer makes no representation with
respect to the taxability or non-taxability of the benefits provided under
this Section 4(d).
 
(e)          Business Expenses.  Subject to the reimbursement policies of
Employer in effect from time to time and consistent with the annual budget
approved for the period during which an expense is incurred, Employer will
reimburse Executive for reasonable business expenses incurred by Executive in
the performance of Executive’s duties hereunder; provided, however, that, as a
condition to any such reimbursement, Executive shall submit verification of the
nature and amount of such expenses in accordance with said reimbursement
policies. Executive acknowledges that Employer makes no representation with
respect to the taxability or non-taxability of the benefits provided under this
Section 4(e).
 
5

--------------------------------------------------------------------------------

(f)          Vacation.  On a non-cumulative basis, Executive shall be entitled
to 20 days paid vacation per calendar year, prorated for any partial calendar
year of service. The provisions of this Section 4(f) shall apply notwithstanding
any less generous vacation policy then maintained by Employer, but Executive’s
use of such paid vacation shall otherwise be in accordance with Employer’s
vacation policy as in effect from time to time.
 
(g)          Other Benefits. In addition to the benefits specifically described
in this Agreement, Executive shall be entitled to such other benefits as may be
available from time to time to employees of Bank generally, including, by way of
example only, retirement plan and health, dental, life, and disability insurance
benefits. All such benefits shall be awarded and administered in accordance with
the written terms of any applicable benefit plan or, if no written terms exist,
Bank’s standard policies and practices relating to such benefits.
 
(h)          Reimbursement of Expenses; In-Kind Benefits.  All expenses
described in this Agreement as eligible for reimbursement must be incurred by
Executive during the Term of this Agreement to be eligible for reimbursement.
Any in-kind benefits provided by Employer must be provided during the Term of
this Agreement. The amount of reimbursable expenses incurred, and the amount of
any in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred. Neither rights to reimbursement, nor in-kind benefits, shall be
subject to liquidation or exchange for other benefits.
 
(i)          Claw Back of Compensation.  Executive agrees to repay promptly, at
the written request of Employer, any compensation (including incentive
compensation) previously paid or otherwise made available to Executive, under
this Agreement or any other agreement or arrangement with Company or Bank, which
is subject to recovery under any law, rule, or regulation (including any rule of
any exchange on which any securities of Company are listed or traded). Executive
agrees to repay promptly any such compensation identified by Company or Bank. If
Executive fails to repay any such compensation promptly, Executive agrees that
the amount of such compensation may be deducted from any and all other
compensation owed to Executive under this Agreement or otherwise. Executive
acknowledges that Employer may take appropriate disciplinary action (up to, and
including, termination of Executive’s employment for Cause) if Executive fails
to promptly repay any such compensation.
 
(j)          Retention Bonuses. If Executive is still employed by Employer on
April 1, 2021, then Employer shall pay Executive a one-time bonus in the amount
of $265,000 (the “First Retention Bonus”). The First Retention Bonus, if
payable, will be paid to Executive on April 2, 2021. If Executive is still
employed by Employer on April 1, 2022, then Employer shall pay Executive a
one-time bonus in the amount of $265,000 (the “Second Retention Bonus”). The
Second Retention Bonus, if payable, will be paid to Executive on April 4, 2022.
The First Retention Bonus and the Second Retention Bonus are referred to
collectively in this Agreement as the “Retention Bonuses.”
 
6

--------------------------------------------------------------------------------

5.           Termination of Employment.
 
(a)          Termination by Employer.  During the Term, Executive’s employment
may be terminated by Employer:
 
(i)          at any time for Cause, as determined by the Chief Executive Officer
of Company; provided that, before Executive’s employment may be terminated by
Employer for Cause pursuant to this Section 5(a)(i), the board of directors of
Company, by a vote of a majority of all members of the board of directors of
Company other than Executive (if Executive is a member of the board of
directors), must have adopted resolution(s) finding that such determination by
the Chief Executive Officer is reasonable and consistent with the definition of
“Cause” set forth in this Agreement; or
 
(ii)         at any time without Cause (provided that Employer shall give
Executive at least 30 days prior written notice of its intent to terminate), in
which event Employer shall be required to (A) pay to Executive (or, in the event
of Executive’s death, Executive’s estate) the Retention Bonuses, if but only if,
and only to the extent, the Retention Bonuses have not already been paid to
Executive, the same to be payable in one lump sum payment within 15 days of the
date of termination of Executive’s employment, (B) pay to Executive (or, in the
event of Executive’s death, Executive’s estate, heirs, or designated
beneficiaries, as the case may be) a severance benefit equal to one times
Executive’s Annual Base Salary as of the date of termination, said benefit to be
payable in equal installments over the course of the 12-month period immediately
following termination in accordance with Employer’s normal payroll practices,
and (C) if Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
timely pay on behalf of Executive the monthly (or other) COBRA premium for such
coverage for Executive and his dependents until the earliest of (1) the one-year
anniversary of the date of termination of Executive’s employment, (2) the date
Executive is no longer eligible to receive COBRA continuation coverage, and (3)
the date on which Executive becomes eligible to receive substantially similar
coverage from another employer (notice of which eligibility Executive shall
promptly give to Employer). Notwithstanding the foregoing, if payments under
clause (C) of this Section 5(a)(ii) would cause Employer to violate the
nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the “ACA”), or result in the imposition of penalties under
the ACA and the related regulations and guidance promulgated thereunder, the
Parties agree to reform clause (C) of this Section 5(a)(ii) in such manner as is
necessary to comply with the ACA while, to the extent reasonably practicable,
preserving the benefit provided for in clause (C) of this Section 5(a)(ii).
Notwithstanding the foregoing, Employer shall have no obligation to pay the
severance benefit provided for in clause (B) of this Section 5(a)(ii) or the
monthly (or other) COBRA premiums contemplated by clause (C) of this Section
5(a)(ii) unless within 45 days after the date of termination of Executive’s
employment Executive executes and delivers to Employer a separation agreement
containing a full release of claims and covenant not to sue, the same to be in
the form provided by and otherwise reasonably satisfactory to Employer (the
“Separation Agreement”), and the Separation Agreement becomes fully effective
within 60 days after the date of termination of Executive’s employment.
Additionally, Employer shall have no obligation to pay the severance benefit
provided for in clause (B) of this Section 5(a)(ii) or the monthly (or other)
COBRA premiums contemplated by clause (C) of this Section 5(a)(ii), and the
payment of the same by Employer shall immediately cease, in the event of a
breach by Executive of Section 7 or Section 8.
 
(b)          Termination by Executive.  During the Term, Executive’s employment
may be terminated by Executive:
 
7

--------------------------------------------------------------------------------

(i)          at any time for Good Reason, provided that (A) before terminating
his employment for Good Reason, (1) Executive shall give notice to Employer of
the existence of Good Reason for termination, which notice must be given by
Executive to Employer within 60 days of the initial existence of the
condition(s) giving rise to Good Reason for termination and shall state with
reasonable detail the condition(s) giving rise to Good Reason for termination
and (2) Employer shall have 30 days from the effective date of such notice to
remedy the condition(s) giving rise to Good Reason for termination and (B) such
termination must occur within 12 months of the initial existence of the
condition(s) giving rise to Good Reason for termination. In the event of the
termination of Executive’s employment for Good Reason, Employer shall be
required to (X) pay to Executive (or, in the event of Executive’s death,
Executive’s estate) the Retention Bonuses, if but only if, and only to the
extent, the Retention Bonuses have not already been paid to Executive, the same
to be payable in one lump sum payment within 15 days of the date of termination
of Executive’s employment, (Y) pay to Executive (or, in the event of Executive’s
death, Executive’s estate, heirs, or designated beneficiaries, as the case may
be) a severance benefit equal to (1) if termination is for Good Reason as
defined in Section 1(l)(ii), Section 1(l)(iii), or Section 1(l)(iv), one times
Executive’s Annual Base Salary as of the date of termination, said benefit to be
payable in equal installments over the course of the 12-month period immediately
following termination in accordance with Employer’s normal payroll practices, or
(2) if termination is for Good Reason as defined in Section 1(l)(i), one times
Executive’s Annual Base Salary immediately prior to the diminution in Annual
Base Salary giving rise to termination, said benefit to be payable in equal
installments over the course of the 12-month period immediately following
termination in accordance with Employer’s normal payroll practices, and (Z) if
Executive timely and properly elects health continuation coverage under COBRA,
timely pay on behalf of Executive the monthly (or other) COBRA premium for such
coverage for Executive and his dependents until the earliest of (1) the one-year
anniversary of the date of termination of Executive’s employment, (2) the date
Executive is no longer eligible to receive COBRA continuation coverage, and (3)
the date on which Executive becomes eligible to receive substantially similar
coverage from another employer, notice of which eligibility Executive shall
promptly give to Employer (provided that, if Employer making payments under this
clause (Z) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the ACA, or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder,
the Parties agree to reform this clause (Z) in such manner as is necessary to
comply with the ACA while, to the extent reasonably practicable, preserving the
benefit provided for in this clause (Z)). Notwithstanding the foregoing,
Employer shall have no obligation to pay the severance benefit provided for in
clause (Y) of this Section 5(b)(i) or the monthly (or other) COBRA premiums
contemplated by clause (Z) of this Section 5(b)(i) unless within 45 days after
the date of termination of Executive’s employment Executive executes and
delivers to Employer the Separation Agreement and the Separation Agreement
becomes fully effective within 60 days after the date of termination of
Executive’s employment. Additionally, Employer shall have no obligation to pay
the severance benefit provided for in clause (Y) of this Section 5(b)(i) or the
monthly (or other) COBRA premiums contemplated by clause (Z) of this Section
5(b)(i), and the payment of the same by Employer shall immediately cease, in the
event of a breach by Executive of Section 7 or Section 8; or
 
(ii)         at any time without Good Reason (provided that Executive shall give
Employer at least 30 days prior written notice of Executive’s intent to
terminate).
 
(c)          Termination Upon Disability.  During the Term, Executive’s
employment may be terminated by Employer upon the Disability of Executive
(provided that Employer shall give Executive at least 30 days prior written
notice of its intent to terminate), in which event Employer shall be required to
pay to Executive (or, in the event of Executive’s death, Executive’s estate) the
Retention Bonuses, if but only if, and only to the extent, the Retention Bonuses
have not already been paid to Executive, the same to be payable in one lump sum
payment within 15 days of the date of termination of Executive’s employment. For
the avoidance of doubt, termination for Disability under this Section 5(c) shall
not be considered termination without Cause.
 
8

--------------------------------------------------------------------------------

(d)          Termination Upon Death.  Executive’s employment shall terminate
automatically upon the death of Executive. In the event Executive’s employment
is terminated pursuant to this Section 5(d) prior to April 1, 2022, Employer
shall pay to Executive’s estate the Retention Bonuses, if but only if, and only
to the extent, the Retention Bonuses have not already been paid to Executive,
the same to be payable in one lump sum payment within 15 days of the date of
Executive’s death. For the avoidance of doubt, termination of Executive’s
employment upon the death of Executive under this Section 5(d) shall not be
considered termination without Cause.
 
(e)          Termination by Mutual Agreement.  During the Term, Executive’s
employment may be terminated at any time by mutual written agreement of the
Parties.
 
(f)          Non-Renewal of Agreement.  For the avoidance of doubt, the Parties
expressly acknowledge and agree that neither the election by a Party to not
renew, and therefore to terminate, this Agreement pursuant to Section 3 nor the
termination of Executive’s employment at the end of the Term in connection with
any such election shall give rise to any severance or other payment or benefit
to Executive under this Agreement, except, however, that, in the event Employer
elects to not renew, and therefore to terminate, this Agreement at the end of
the Initial Term pursuant to Section 3, Employer shall be required to pay to
Executive such of the Retention Bonuses as has not already been paid to
Executive, the same to be payable in one lump sum payment within 15 days of the
termination of this Agreement.
 
(g)          Effect of Termination; Resignation.  Upon the termination of
Executive’s employment, Employer shall have no further obligations to Executive
or Executive’s estate, heirs, beneficiaries, executors, administrators, or legal
or personal representatives under or with respect to this Agreement, except for
the payment of any amounts earned and owing under Sections 4(a)-(d) as of the
effective date of the termination of Executive’s employment and any payment(s)
required by Section 5(a)(ii), Section 5(b)(i), Section 5(c), Section 5(d),
Section 5(f), or Section 6. Further, upon the termination of Executive’s
employment, (i) if Executive is a member of the board of directors of Company or
the board of directors of Bank, or the board of directors of any Affiliate of
Company or Bank, Executive shall, at the request of Employer, resign from
Executive’s position(s) on such boards, and (ii) Executive shall, at the request
of Employer, resign from any officer position(s) held by Executive at any
Affiliate of Company or Bank, in each case with any and all such resignations to
be effective not later than the date on which Executive’s employment is
terminated unless a later effective date is agreed to by Employer.
 
6.          Change in Control.
 
(a)          If, within 12 months following a Change in Control, Employer (or
any successor of or to Employer) terminates Executive’s employment without
Cause, Employer (or its successor) shall be required to (i) pay to Executive
(or, in the event of Executive’s death, Executive’s estate) the Retention
Bonuses, if but only if, and only to the extent, the Retention Bonuses have not
already been paid to Executive, the same to be payable in one lump sum payment
within 15 days of the date of termination of Executive’s employment, (ii) pay to
Executive (or, in the event of Executive’s death, Executive’s estate, heirs, or
designated beneficiaries, as the case may be) a severance benefit in an amount
equal to two times Executive’s Annual Base Salary as of the date of termination,
said benefit to be payable in equal installments over the course of the 24-month
period immediately following termination in accordance with Employer’s (or its
successor’s) normal payroll practices, and (iii) if Executive timely and
properly elects health continuation coverage under COBRA, timely pay on behalf
of Executive the monthly (or other) COBRA premium for such coverage for
Executive and his dependents until the earliest of (A) the 18-month anniversary
of the date of termination of Executive’s employment, (B) the date Executive is
no longer eligible to receive COBRA continuation coverage, and (C) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer (notice of which eligibility Executive shall promptly give to
Employer (or its successor)). Notwithstanding the foregoing, if payments under
clause (iii) of this Section 6(a) would cause Employer (or its successor) to
violate the nondiscrimination rules applicable to non-grandfathered plans under
the ACA, or result in the imposition of penalties under the ACA and the related
regulations and guidance promulgated thereunder, the Parties agree to reform
clause (iii) of this Section 6(a) in such manner as is necessary to comply with
the ACA while, to the extent reasonably practicable, preserving the benefit
provided for in clause (iii) of this Section 6(a). Notwithstanding the
foregoing, Employer (or its successor) shall have no obligation to pay the
severance benefit provided for in clause (ii) of this Section 6(a) or the
monthly (or other) COBRA premiums contemplated by clause (iii) of this Section
6(a) unless within 45 days after the date of termination of Executive’s
employment Executive executes and delivers to Employer (or its successor) the
Separation Agreement and the Separation Agreement becomes fully effective within
60 days after the date of termination of Executive’s employment. Additionally,
Employer (or its successor) shall have no obligation to pay the severance
benefit provided for in clause (ii) of this Section 6(a) or the monthly (or
other) COBRA premiums contemplated by clause (iii) of this Section 6(a), and the
payment of the same by Employer (or its successor) shall immediately cease, in
the event of a breach by Executive of Section 7 or Section 8.
 
9

--------------------------------------------------------------------------------

(b)          If, within 12 months following a Change in Control, Executive
terminates his employment with Employer (or its successor) for Good Reason
(provided that (x) before terminating his employment for Good Reason, Executive
shall give notice to Employer (or its successor) of the existence of Good Reason
for termination, which notice must be given by Executive to Employer (or its
successor) within 60 days of the initial existence of the condition(s) giving
rise to Good Reason for termination and shall state with reasonable detail the
condition(s) giving rise to Good Reason for termination, and Employer (or its
successor) shall have 30 days from the effective date of such notice to remedy
the condition(s) giving rise to Good Reason for termination and (y) such
termination must occur within 12 months of the initial existence of the
condition(s) giving rise to Good Reason for termination), Employer (or its
successor) shall be required to (i) pay to Executive (or, in the event of
Executive’s death, Executive’s estate) the Retention Bonuses, if but only if,
and only to the extent, the Retention Bonuses have not already been paid to
Executive, the same to be payable in one lump sum payment within 15 days of the
date of termination of Executive’s employment, (ii) pay to Executive (or, in the
event of Executive’s death, Executive’s estate, heirs, or designated
beneficiaries, as the case may be) a severance benefit in an amount equal to (A)
if termination is for Good Reason as defined in Section 1(l)(ii), Section
1(l)(iii), or Section 1(l)(iv), two times Executive’s Annual Base Salary as of
the date of termination, said benefit to be payable in equal installments over
the course of the 24-month period immediately following termination in
accordance with Employer’s (or its successor’s) normal payroll practices, or (B)
if termination is for Good Reason as defined in Section 1(l)(i), two times
Executive’s Annual Base Salary immediately prior to the diminution in Annual
Base Salary giving rise to termination, said benefit to be payable in equal
installments over the course of the 24-month period immediately following
termination in accordance with Employer’s (or its successor’s) normal payroll
practices, and (iii) if Executive timely and properly elects health continuation
coverage under COBRA, timely pay on behalf of Executive the monthly (or other)
COBRA premium for such coverage for Executive and his dependents until the
earliest of (A) the 18-month anniversary of the date of termination of
Executive’s employment, (B) the date Executive is no longer eligible to receive
COBRA continuation coverage, and (C) the date on which Executive becomes
eligible to receive substantially similar coverage from another employer, notice
of which eligibility Executive shall promptly give to Employer (or its
successor) (provided that, if Employer (or its successor) making payments under
this clause (iii) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the ACA, or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder,
the Parties agree to reform this clause (iii) in such manner as is necessary to
comply with the ACA while, to the extent reasonably practicable, preserving the
benefit provided for in this clause (iii)). Notwithstanding the foregoing,
Employer (or its successor) shall have no obligation to pay the severance
benefit provided for in clause (ii) of this Section 6(b) or the monthly (or
other) COBRA premiums contemplated by clause (iii) of this Section 6(b) unless
within 45 days after the date of termination of Executive’s employment Executive
executes and delivers to Employer (or its successor) the Separation Agreement
and the Separation Agreement becomes fully effective within 60 days after the
date of termination of Executive’s employment. Additionally, Employer (or its
successor) shall have no obligation to pay the severance benefit provided for in
clause (ii) of this Section 6(b) or the monthly (or other) COBRA premiums
contemplated by clause (iii) of this Section 6(b), and the payment of the same
by Employer (or its successor) shall immediately cease, in the event of a breach
by Executive of Section 7 or Section 8.
 
10

--------------------------------------------------------------------------------

(c)          For the avoidance of doubt, if Executive becomes entitled to the
compensation and benefits provided for in Section 6(a) or Section 6(b),
Executive will not also be entitled to the compensation and benefits provided
for in Section 5(a)(ii), Section 5(b)(i), Section 5(c), Section 5(d), or Section
5(f).
 
7.          Confidential Information.
 
(a)          Executive understands and acknowledges that, during the course of
Executive’s employment with Employer, Executive has had and will have access to
and has learned and will learn of and about Confidential Information. Executive
acknowledges and agrees that all Confidential Information of Company or Bank or
their respective Affiliates that Executive accesses, receives, learns of, or
develops while Executive is employed by Employer, or that Executive has
previously accessed, received, learned of, or developed while employed by
Employer, shall be and will remain the sole and exclusive property of Company
and Bank and their respective Affiliates.
 
(b)         Executive understands and acknowledges that Company and Bank and
their respective Affiliates have invested, and continue to invest, substantial
time, money, and specialized knowledge into developing their resources, creating
a customer base, generating customer and potential customer lists, training
their employees, and improving their offerings in the field of banking and
financial services. Executive understands and acknowledges that, as a result of
these efforts, Company and Bank and their respective Affiliates have created and
continue to create and use Confidential Information, and that the Confidential
Information provides Company and Bank and their respective Affiliates with a
competitive advantage over others in the marketplace.
 
(c)         Executive covenants and agrees (i) to treat all Confidential
Information as strictly confidential; (ii) not to directly or indirectly
disclose, publish, communicate, or make available Confidential Information, or
allow it to be disclosed, published, communicated, or made available, in whole
or in part, to any person whatsoever (including other employees of Company or
Bank or their respective Affiliates) not having a need to know and authority to
know and use the Confidential Information in connection with the business of
Company or Bank or their respective Affiliates, and, in any event, not to anyone
outside of the direct employ of Company or Bank or their respective Affiliates
except as required in the performance of Executive’s authorized employment
duties to Employer or with the prior consent of the Chief Executive Officer of
Company in each instance (in which case such disclosure shall be made only
within the limits and to the extent of such duties or consent); and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of Company or Bank or any of their
respective Affiliates, except as required in the performance of Executive’s
authorized employment duties to Employer or with the prior consent of the Chief
Executive Officer of Company in each instance (in which case such access, use,
copying, or removal shall be only within the limits and to the extent of such
duties or consent).
 
11

--------------------------------------------------------------------------------

(d)         Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law, rule, or
regulation or pursuant to the valid order of a court of competent jurisdiction
or a government agency, provided that the disclosure does not exceed the extent
of disclosure required by such law, rule, regulation, or order. Executive shall
promptly provide written notice of any such order to the Chief Executive Officer
of Company. Additionally, and without limiting the foregoing, nothing herein
shall prohibit or restrict Executive (or Executive’s attorney) from initiating
communications directly with, responding to an inquiry from, or providing
testimony before the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, any other self-regulatory organization, or any
other federal or state regulatory authority.
 
(e)         Notwithstanding any other provision of this Agreement:
 
(i)          Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law, or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding;
and
 
(ii)         If Executive files a lawsuit for retaliation by Employer for
reporting a suspected violation of law, Executive may disclose trade secrets to
Executive’s attorney and use the trade secret information in the court
proceeding if Executive (A) files any document containing trade secrets under
seal and (B) does not disclose trade secrets, except pursuant to court order.
 
(f)          Executive understands and acknowledges that Executive’s obligations
under this Agreement with regard to any particular Confidential Information
shall commence, or shall be deemed to have commenced, immediately upon Executive
first having access to such Confidential Information (whether before or after
the Effective Date) and shall continue during and after Executive’s employment
by Employer until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or a
breach by any person acting in concert with or at the direction of Executive or
acting on Executive’s behalf.
 
(g)         At any time upon request by Employer, and in any event upon
termination of Executive’s employment with Employer, Executive will promptly
deliver to Employer all property of or belonging to Company or Bank or their
Affiliates, including without limitation all Confidential Information, then in
Executive’s possession or control.
 
8.          Restrictive Covenants.
 
(a)          Non-Solicitation of Customers.  Executive agrees that, during the
period of Executive’s employment by Employer and, in the event of the
termination of Executive’s employment for any reason, for the duration of the
Post-Termination Period, Executive will not directly or indirectly (except on
behalf of or with the prior written consent of Employer), on Executive’s own
behalf or in the service of or on behalf of others, solicit, divert, or
appropriate, or attempt to solicit, divert, or appropriate, any business from
any customers of Company or Bank or any customers of any Affiliate of Company or
Bank, or any prospective customers actively sought by Company or Bank or any
Affiliate of Company or Bank with whom Executive has or had contact during the
last two years of Executive’s employment with Employer, for purposes of selling,
offering, or providing products or services that are competitive with those
sold, offered, or provided by Company or Bank or any Affiliate of Company or
Bank.
 
12

--------------------------------------------------------------------------------

(b)         Non-Solicitation of Employees.  Executive agrees that, during the
period of Executive’s employment by Employer and, in the event of the
termination of Executive’s employment for any reason, for the duration of the
Post-Termination Period, Executive will not directly or indirectly (except on
behalf of or with the prior written consent of Employer), on Executive’s own
behalf or in the service of or on behalf of others, solicit, recruit, or hire
away, or attempt to solicit, recruit, or hire away, any employee of Company or
Bank or any Affiliate of Company or Bank with whom Executive had contact during
the last two years of Executive’s employment, regardless of whether such
employee is a full-time, part-time, or temporary employee of Company or Bank or
an Affiliate of Company or Bank or such employee’s employment is pursuant to a
written agreement, for a determined period, or at will.
 
(c)          Affiliation with New Financial Institution.  Executive agrees that,
during the period of Executive’s employment by Employer and, in the event of the
termination of Executive’s employment for any reason, for the duration of the
Post-Termination Period, Executive will not work for or with, consult for, or
otherwise be affiliated with or be employed by any person or group of persons
proposing to establish a new bank or other financial institution.
 
(d)         Non-Disparagement.  Executive agrees that, both during the period of
Executive’s employment by Employer hereunder and following the termination of
Executive’s employment, Executive will not make any disparaging statements or
remarks (written or oral) about Company or Bank or any Affiliate of Company or
Bank or any of their respective officers, directors, employees, shareholders,
agents, or representatives. Employer agrees that, following the termination of
Executive’s employment, Employer will instruct its directors and senior
executive officers to refrain from making any disparaging statements or remarks
(written or oral) about Executive.
 
(e)         Modification.  The Parties agree that the provisions of this
Agreement represent a reasonable balancing of their respective interests and
have attempted to limit the restrictions imposed on Executive to those necessary
to protect Employer from inevitable disclosure of Confidential Information and
unfair competition. The Parties agree that, if the scope or enforceability of
this Agreement is in any way disputed at any time and an arbitrator, court, or
other trier of fact determines that the scope of the restrictions contained in
this Agreement is overbroad, then such arbitrator, court, or other trier of fact
may modify the scope of the restrictions contained in this Agreement.
 
(f)          Tolling.  Executive agrees that, in the event Executive breaches
this Section 8, the Post-Termination Period shall be tolled during, and
therefore extended by, the period of such breach.
 
(g)         Remedies.  Executive agrees that the covenants contained in Section
7 and Section 8 are of the essence of this Agreement; that each of such
covenants is reasonable and necessary to protect the business, interests, and
properties of Company and Bank and their respective Affiliates; and that
irreparable loss and damage will be suffered by Employer should Executive breach
any of such covenants. Therefore, Executive agrees and consents that, in
addition to all other remedies provided by or available at law or in equity,
Employer shall be entitled to a temporary restraining order and temporary and
permanent injunctions to prevent a breach or contemplated or threatened breach
of any of the covenants contained in Section 7 or Section 8 and that, in such
event, Employer shall not be required to post a bond. Employer and Executive
agree that all remedies available to Employer shall be cumulative.
 
9.           Severability.  The Parties agree that each of the provisions
included in this Agreement is separate, distinct, and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. Further, if any provision of this
Agreement is ruled invalid or unenforceable by a court of competent jurisdiction
because of a conflict between the provision and any applicable law, rule,
regulation, or public policy, the provision shall be redrawn to make the
provision consistent with, and valid and enforceable under, such law, rule,
regulation, or public policy.
 
13

--------------------------------------------------------------------------------

10.         No Set-Off by Executive.  The existence of any claim, demand,
action, or cause of action by Executive against Company or Bank or any Affiliate
of Company or Bank, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement by Employer of any of its rights
under this Agreement.
 
11.         Notices.  All notices, waivers, and other communications required or
permitted hereunder shall be in writing and shall be either personally
delivered; sent by national overnight courier service, postage prepaid,
next-business-day delivery guaranteed; or mailed by first class United States
Mail, postage prepaid return receipt requested, to the recipient at the address
below indicated:


If to Company or Bank:
If to Executive:
Reliant Bancorp, Inc.
To Executive, personally, at the
Reliant Bank
most recent mailing address for
6100 Tower Circle, Suite 120
Executive appearing in the records of
Franklin, Tennessee 37067
Company
Attention: President/CEO
 



or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, waivers, and other communications shall be deemed to
have been effectively given: (a) when personally delivered to the Party to be
notified; (b) two business days after deposit with a national overnight courier
service, postage prepaid, addressed to the Party to be notified as set forth
above with next-business-day delivery guaranteed; or (c) four business days
after deposit in the United States Mail, first class, postage prepaid with
return receipt requested, at any time other than during a general discontinuance
of postal service due to strike, lockout, or otherwise (in which case such
notice, waiver, or other communication shall be effectively given upon receipt),
and addressed to the Party to be notified as set forth above.


12.         Assignment.  Each of Company and Bank may assign this Agreement and
its rights hereunder, and may delegate its duties and obligations under this
Agreement, in each case without the consent of Executive. This Agreement is a
personal contract, and neither this Agreement nor the rights, interest, duties,
or obligations of Executive hereunder may be assigned or delegated by Executive.
Subject to the preceding provisions of this Section 12, this Agreement shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.
 
13.         Waiver.  A waiver by a Party of any provision of this Agreement or
of any breach of this Agreement by any other Party shall not be effective unless
in a written instrument signed by the Party granting such waiver, and no waiver
shall operate or be construed as a waiver of the same or any other provision or
breach on any other occasion.
 
14.         Mediation.  Except with respect to Section 7 and Section 8, in the
event of any dispute arising out of or relating to this Agreement or a breach
hereof, which dispute cannot be settled through direct discussions among the
Parties, the Parties agree to first endeavor to settle the dispute in an
amicable manner by non-binding, confidential mediation in Franklin, Williamson
County, Tennessee, before resorting to any other process for resolving the
dispute.
 
15.         Applicable Law and Choice of Forum.  This Agreement shall be
governed by and construed and enforced under and in accordance with the laws of
the State of Tennessee, without regard to or the application of principles of
conflicts of laws. The Parties agree that any litigation, suit, action, or
proceeding arising out of or related to this Agreement shall be instituted
exclusively in the United States District Court for the Middle District of
Tennessee, Nashville Division, or the courts of the State of Tennessee sitting
in Williamson County, Tennessee, and each Party irrevocably submits to the
exclusive jurisdiction of and venue in such courts and waives any objection it
might otherwise have to the jurisdiction of or venue in such courts.
 
14

--------------------------------------------------------------------------------

16.         Interpretation.  Words used herein importing any gender include all
genders. Words used herein importing the singular shall include the plural and
vice versa. When used herein, the terms “herein,” “hereunder,” “hereby,”
“hereto,” and “hereof,” and any similar terms, refer to this Agreement. When
used herein, the term “person” shall include an individual, a corporation, a
limited liability company, a partnership, an association, a trust, and any other
entity or organization, whether or not incorporated. Any captions, titles, or
headings preceding the text of any section or subsection of this Agreement are
solely for convenience of reference and shall not constitute part of this
Agreement or affect its meaning, construction, or effect.
 
17.         Entire Agreement; No Duplication of Benefits.
 
(a)       This Agreement embodies the entire and final, integrated agreement of
the Parties on the subject matter stated in this Agreement and supersedes all
prior understandings and agreements (oral and written) of the Parties relating
to the subject matter of this Agreement. No amendment or supplement to or
modification of this Agreement shall be valid or binding upon any Party unless
the same is set forth in a written instrument signed by all Parties.
 
(b)         The severance payments and benefits provided for in this Agreement
shall be in lieu of any payments or benefits pursuant any general severance
policy or other severance plan maintained by Employer for the benefit of its
employees generally.
 
18.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original manually signed copy of
this Agreement.
 
19.         Rights of Third Parties.  Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, other than the Parties
hereto and their respective successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.
 
20.         Legal Fees.  In the event of any claim, action, suit, or proceeding
arising out of or in any way relating to this Agreement, the prevailing Party or
Parties shall be entitled to recover from the non-prevailing Party or Parties
all reasonable fees, expenses, and disbursements, including without limitation
reasonable attorneys’ fees and court costs, incurred by such prevailing Party or
Parties in connection with such claim, action, suit, or proceeding, in addition
to any other relief to which such prevailing Party or Parties may be entitled at
law or in equity.
 
21.         Survival.  The respective rights and obligations of the Parties
hereunder shall survive the termination of this Agreement to the extent and for
such time as necessary to carry out fully the purposes and intent of this
Agreement.
 
22.         Executive Representations.  Executive represents and warrants to
Employer that (a) neither the execution, delivery, or performance of this
Agreement by Executive will conflict with, breach, violate, or cause a default
under any contract, agreement, instrument, order, judgment, or decree to which
Executive is a party or by which Executive is bound and (b) Executive is not,
and will not become, a party to or bound by (i) any employment, non-competition,
non-solicitation, or confidentiality agreement with any other person or (ii) any
other agreement which would prohibit or impair Executive from providing or
performing for Employer the services contemplated by this Agreement.
 
15

--------------------------------------------------------------------------------

23.          Code Section 409A.  Notwithstanding anything in this Agreement to
the contrary, the following provisions shall apply to all benefits and payments
provided under this Agreement by Employer to Executive:
 
(a)          The payment (or commencement of a series of payments) hereunder of
any non-qualified deferred compensation (within the meaning of Section 409A of
the Code) upon a termination of employment shall be delayed until such time as
Executive has also undergone a Separation from Service, at which time such
non-qualified deferred compensation (calculated as of the date of Executive’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Executive as set forth in this Agreement as if Executive had undergone such
termination of employment (under the same circumstances) on the date of
Executive’s ultimate Separation from Service.
 
(b)          If Executive is a specified employee (as determined by Employer in
accordance with Section 409A of the Code and Treasury Regulations §
1.409A-3(i)(2)) as of Executive’s Separation from Service with Employer, and if
any payment, benefit, or entitlement provided for in this Agreement or otherwise
both (i) constitutes non-qualified deferred compensation (within the meaning of
Section 409A of the Code) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting Executive to additional tax or
interest (or both) under Section 409A of the Code, then any such payment,
benefit, or entitlement that is payable during the first six months following
the Separation from Service shall be paid or provided to Executive in a lump sum
cash payment to be made on the earlier of (A) Executive’s death and (B) the
first business day of the seventh month immediately following Executive’s
Separation from Service.
 
(c)         Any payment or benefit paid or provided under this Agreement due to
a Separation from Service that is exempt from Section 409A of the Code pursuant
to Treasury Regulations § 1.409A-1(b)(9)(v) will be paid or provided to
Executive only to the extent that expenses are not incurred or the benefits are
not provided beyond the last day of Executive’s second taxable year following
Executive’s taxable year in which the Separation from Service occurs, provided
that Employer reimburses such expenses no later than the last day of the third
taxable year following Executive’s taxable year in which Executive’s Separation
from Service occurs.
 
(d)         It is the Parties’ intent that the payments, benefits, and
entitlements to which Executive could become entitled in connection with
Executive’s employment under this Agreement be exempt from or comply with
Section 409A of the Code and the regulations and other guidance promulgated
thereunder, and, accordingly, this Agreement will be interpreted to be
consistent with such intent. For purposes of the limitations on non-qualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception, or any other
exception or exclusion under Section 409A of the Code.
 
(e)         While the payments and benefits provided for hereunder are intended
to be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall Company or Bank or their
respective Affiliates be liable for any additional tax, interest, or penalties
that may be imposed on Executive as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).
 
(f)          No deferred compensation payments provided for under this Agreement
shall be accelerated to Executive, except as permitted by Treasury Regulations §
1.409A-3(j)(4).
 
16

--------------------------------------------------------------------------------

(g)          Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Section 409A of the Code be subject to
offset by any other amount unless permitted by Section 409A of the Code.
 
24.          Section 280G.
 
(a)          In the event that any payments or benefits received or to be
received by Executive (including without limitation any payments or benefits
received or to be received in connection with a Change in Control or the
termination of Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement, or agreement, or otherwise) (all such
payments and benefits, collectively, “Covered Payments”), constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 24, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Covered Payments shall be reduced (but not below
zero) in a manner determined by Employer that is consistent with the
requirements of Section 409A of the Code, by the minimum reasonably possible
amounts, until no amount received or to be received by Executive will be subject
to the Excise Tax. If two economically equivalent amounts are subject to
reduction but are payable at different times, the amounts shall be reduced (but
not below zero) on a pro rata basis.
 
(b)          All determinations and calculations required under this Section 24,
including any determination of whether any payments or benefits constitute
“parachute payments,” shall be made by Employer in good faith and shall be final
and binding on Employer and Executive for all purposes. For purposes of making
the determinations and calculations required by this Section 24, Employer may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code and may engage and in
good faith rely on the advice and counsel of legal, accounting, and other
professional advisors. Executive shall furnish Employer with such information
and documents as Employer may reasonably request in order for Employer to make
any determinations and calculations under this Section 24.
 
25.          Tax Withholding.  Employer may deduct and withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes Employer
is required to deduct or withhold pursuant to applicable law, rule, regulation,
or ruling.
 
26.          Regulatory Restrictions.  The Parties expressly acknowledge and
agree that (a) any and all payments contemplated by this Agreement are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R.
Part 359, as such laws and regulations may be amended from time to time, and (b)
the obligations of the Parties under this Agreement are generally subject to
such conditions, restrictions, and limitations as may be imposed from time to
time by applicable state and/or federal banking laws, rules, and regulations.
 
27.          Right to Contact.  Executive acknowledges and agrees that Employer
shall have the right to contact any new or potential employer of Executive (or
other business) and apprise such person of Executive’s responsibilities and
obligations owed under this Agreement.
 
(Signature Page Follows)


17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first written above.
 

 
COMPANY:
RELIANT BANCORP, INC.
           
By:
/s/ DeVan D. Ard, Jr.
     
DeVan D. Ard, Jr.
     
President and Chief Executive Officer
         
BANK:
RELIANT BANK
           
By:
/s/ DeVan D. Ard, Jr.
     
DeVan D. Ard, Jr.
     
President and Chief Executive Officer
         
EXECUTIVE:
               
/s/ Jerry Cooksey
   
Jerry Cooksey





(Signature Page to Cooksey Employment Agreement)



--------------------------------------------------------------------------------